190 S.W.3d 906 (2004)
358 Ark. 370
Milton MORRIS, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 04-840.
Supreme Court of Arkansas.
September 9, 2004.
Hurst & Morrisey, PLLC, by: Q. Byrum Hurst, Jr., Hot Springs National Park and Darrell F. Brown & Associates, P.A., by: Darrell F. Brown, Little Rock, for appellant.
No response.

MOTION FOR RULE ON THE CLERK
PER CURIAM.
Appellant Milton Morris, by and through Q. Byrum Hurst, Jr. and Darrell F. Brown, has filed a motion for a rule on the clerk. His attorneys, Hurst and Brown, state in the motion that the record was tendered late due to a mistake on their part.
We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).
The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.